Citation Nr: 0330733	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  98-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, initially rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis, 
initially rated as zero percent disabling.

3.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, initially rated as zero percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1988 to March 1997.

This appeal came to the Board of Veterans' Appeals (Board) 
from a October 1997 RO rating decision that granted service 
connection for generalized anxiety disorder and assigned a 
10 percent rating, effective from March 1997; granted 
service connection for sinusitis and assigned a zero percent 
rating, effective from March 1997; and granted service 
connection for pseudofolliculitis barbae and assigned a 
zero percent rating, effective from March 1997.  In February 
2001, the Board remanded these issues to the RO for 
additional development.

The October 1997 RO rating decision also denied service 
connection for residuals of wart removal from the left hand 
and for residuals of a wound of the left thigh, and the 
veteran disagreed with these determinations.  The RO sent 
him a statement of the case on these issues in November 
1997.  In a substantive appeal received in December 1997, 
the veteran appeared to agree with the RO determinations and 
these issues were not certified to the Board for appellate 
consideration.  Because a substantive appeal was not 
received regarding these issues, they are not for appellate 
consideration.  38 C.F.R. § 20.200 (2003).


FINDINGS OF FACT

1.  The veteran's psychiatric disability has been manifested 
primarily by occasional irritability, angry outbursts, 
anxiety, depression, and trouble sleeping that have produced 
no more than mild occupational and social impairment since 
March 1997; symptoms that have produced occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) are not found 
at any time since March 1997.

2.  The veteran's sinusitis has been manifested primarily by 
several periods of non-incapacitating episodes per year of 
infections and sinus congestion since March 1997 that 
require treatment with antibiotics; 3 or more incapacitating 
episodes per year or more than 6 non-incapacitating episodes 
of sinusitis per year since March 1997 are not found.

3.  The veteran's pseudofolliculitis barbae has essentially 
been asymptomatic since March 1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
generalized anxiety disorder at any time from March 1997 are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.30, Code 9411 (2003).

2.  The criteria for an increased evaluation of 10 percent 
for sinusitis, effective from March 1997, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Code 6510 (2003).

3.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae at any time from March 1997 are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Codes 7800, 7806, effective prior to August 30, 2002, 
Codes 7800, 7829, effective as of August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development 
of a claim.  Guidelines for the implementation of the VCAA 
are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased evaluations for generalized 
anxiety disorder, sinusitis, and pseudofolliculitis barbae, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the claimed disabilities.  He and 
his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

In a July 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims.  This letter 
gave notice of what evidence the veteran needed to submit 
and what evidence VA would try to obtain, and advised him to 
submit this evidence within 60 days.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 
3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, more than one year has 
expired since the July 2001 letter was sent to the veteran.  

In view of the above, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional due process or assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Increased Rating for Generalized Anxiety Disorder

A.  Factual Background

The veteran had active service from May 1988 to March 1997.

VA and private medical records reveal that the veteran was 
treated and evaluated for various medical problems from 1997 
to 2003.  The more salient medical reports related to the 
claims considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran underwent a VA psychiatric examination in 
September 1997.  The report of this examination notes that 
the veteran was divorced and working as a phlebotomist.  He 
reported nightmares of experiences in service.  There was no 
evidence of psychosis, hallucinations or delusions.  The 
Axis I diagnosis was mild, chronic anxiety neurosis.  The 
Axis V diagnosis or GAF was 80.

A statement signed by acquaintances of the veteran was 
received in 1998.  In it, the acquaintances noted that the 
veteran had occasional angry outbursts.

A private medical report dated in May 1998 shows that the 
veteran was prescribed Vestaril.  It was noted that this 
medication was for "anxiety/sleep".

The veteran testified at a videoconference before the 
undersigned in January 2001.  His testimony was to the 
effect that he had trouble sleeping and that his anxiety 
disorder was more severe than rated.

The veteran underwent a VA psychiatric examination in April 
2002 pursuant to the February 2001 Board remand to determine 
the severity of his anxiety disorder.  It was noted that he 
was working as a phlebotomist.  He reported 2 marriages, the 
first ending in divorce, and that he was living with his 
current wife.  The veteran interacted for the most part in a 
cooperative manner with the examiner and was able to express 
himself in a relevant and coherent manner, although his 
recall of some information from the past was somewhat 
imprecise.  He seemed somewhat ambivalent in describing his 
current level of functioning, on the one hand feeling that 
he was doing well, but on the other hand wanting to call 
attention to the fact that he still felt he needed benefits 
because of his psychiatric disability.  The impairment he 
described did not appear to be highly significant to the 
examiner or to have a major impact on his day-to-day quality 
of life or ability to work.  The veteran denied any current 
or recent suicidal impulses, and acknowledged that at times 
he did get so irritable at people that he imagined attacking 
them, but he stated that he would not do it.  There was no 
evidence of disruption or disturbance in reasoning, recall, 
judgment or general problem solving capability.  The Axis I 
diagnosis was generalized anxiety disorder, not otherwise 
specified.  The GAF was 70.

B.  Legal Analysis

In general, disability evaluations are assigned by applying 
a schedule of ratings (rating schedule) which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. App. 
119 (1999).

Under the general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.130, Code 9400, generalized 
anxiety disorder will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.-
100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events).-30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only 	during periods of 
significant stress, or; symptoms controlled 
by continuous 	medication.-10 percent

The reports of the veteran's VA psychiatric examinations in 
1997 and 2002, and the other evidence, including his 
statements and testimony, indicate that he has generalized 
anxiety disorder manifested primarily by occasional 
irritability, anxiety, depression, and trouble sleeping.  A 
statement signed by acquaintances of the veteran reveals 
that he has angry outbursts.  The reports of the VA 
psychiatric examinations show GAF (global assessment of 
functioning) scores of 80 and 70, respectively. 

A GAF of 61 to 70 indicates some mild symptoms or some 
difficulty in social, occupational or school functioning, 
but generally functioning pretty well and has some 
meaningful interpesonal relationships.  A GAF of 71 to 80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors with no 
more than sight impairment in social, occupation or school 
functioning.  GAF's are defined under the provisions of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders,  Fourth Edition 
(DSM IV) that is to be used in the evaluation of the 
veteran's psychiatric disability.  38 C.F.R. § 4.125 (2003).  
Hence, the veteran's GAF scores indicate no more than mild 
social and industrial impairment is caused by his 
generalized anxiety disorder.

While the veteran testified to the effect that his 
generalized anxiety disorder is more severe than currently 
rated, the evidence as a whole indicates that this condition 
has produced no more than mild occupational and social 
impairment since March 1997.  The evidence does not show 
symptoms that have produce occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) at any time 
since March 1997 to support a rating in excess of 10 percent 
or a "staged rating" for this condition.  Fenderson, 12 Vet. 
App. 119.

After consideration of all the evidence, the Board finds 
that the preponderance of it is against the claim for a 
rating in excess of 10 percent for generalized anxiety 
disorder at any time from March 1997.  Hence, the claim is 
denied.



II.  Increased Rating for Sinusitis

A.  Factual Background

The service medical records reveal that X-rays of the 
veteran's sinuses were taken in June 1988.  There was 
bilateral central sinusitis, greater on left with some 
involvement of the left ethmoid and frontal sinuses.

The veteran underwent a VA general medical examination in 
July 1997.  He gave a history of sinusitis since 1988.  He 
reported recurrent episodes of allergic rhinitis and 
sinusitis since then.  The last episode was reportedly in 
January 1997.  It was noted that these episodes had been 
treated with decongestants and antibiotics.  He complained 
of allergic rhinitis and sinusitis that occurred 
approximately 3 or 4 times per year and that he had some 
nasal and head congestion.  Examinations of his nose, 
sinuses, mouth, and throat revealed no abnormalities.  The 
diagnosis was history of allergic rhinitis and recurrent 
sinusitis that was a minimal problem and controlled with 
over-the-counter medications.  X-rays of the sinuses were 
negative.

A statement signed by acquaintances of the veteran was 
received in 1998.  In it, the acquaintances noted that the 
veteran had episodes of sinusitis that lasted for 
approximately 2 weeks.  It was noted that these episodes 
incapacitated the veteran for a few days and caused him to 
miss work.  It was also noted that the veteran had a high 
fever, a chronic cough, and green mucus during these 
episodes.

At the videoconference in January 2001, the veteran 
testified to the effect that he had episodes of sinusitis 
several times per year that lasted from 7 to 10 days.  He 
testified to the effect that these episodes caused him to 
miss time from work.

The veteran underwent a VA examination in April 2002 
pursuant to the January 2001 Board remand to determine the 
severity of his sinusitis.  He gave a history of nasal and 
sinus congestion 3 to 4 times per year that lasted from one 
to 2 weeks.  These episodes were noted to resolve 
spontaneously without treatment, antihistamines or 
decongestants, but they did occasionally involve the use of 
antibiotics.  His nasal and oral mucosa appeared normal.  
The sinuses were nontender, and there was no significant 
mucus present anywhere.  He denied symptoms at the time of 
this examination.  The diagnosis was recurrent nasal and 
sinus congestion with infrequent sinus infection.  It was 
noted that this was a recurrent problem, but not a chronic 
one.

The veteran underwent a VA examination February 2003.  He 
gave a history of sinus problems since service.  He reported 
4 to 6 episodes of acute sinusitis per year.  The episodes 
often lasted from one to 3 weeks, even with antibiotic 
therapy.  He reportedly was often incapacitated and would 
frequently miss 3 to 5 days of work due to these episodes.  
The last infectious episode was reportedly in December 2002.  
The external auditory canals were normal.  The tympanic 
membranes were intact with normal landmarks.  The tympanic 
membranes were mobile.  The middle ears were clear.  
Intranasal examination demonstrated a right inferior septal 
spur.  His nasal mucosa was mildly inflamed, bilaterally.  
The inferior turbinates were hypertrophic.  There were no 
intranasal masses or polypoid disease.  There was no 
mucopurulence or crusting.  Intraoral examination 
demonstrated no mucosal lesions or irregularities.  The 
impression was recurrent sinusitis.  The examiner noted that 
the veteran had a history of recurrent sinusitis with 
various episodes and that he was essentially asymptomatic 
between his recurrent infectious episodes.  He was 
recommended for a maxillofacial computed tomography (CT) 
scan during an acute infectious episode to determine if 
indeed sinusitis was present and to what extent.

A report of telephone contact between a RO employee and the 
representative of a VA medical facility in May 2003 shows 
that the veteran failed to report for CT scans of his 
sinuses scheduled in April 2003.

B.  Legal Analysis

A noncompensable evaluation is warranted for chronic 
pansinusitis with only X-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Code 6510, effective as of October 7, 1996.

The reports of the veteran's VA examinations from 1997 to 
2003 reveal that he has a history of sinusitis with 
recurrent episodes of infections that occur yearly and 
require treatment with antibiotics.  The reports of these 
examinations indicate that his sinusitis is essentially 
asymptomatic between those episodes.  

The veteran testified to the effect that he misses work due 
to episodes of infections caused by his sinusitis, and a 
statement signed by several of his acquaintances supports 
this evidence.

The overall evidence is essentially in equipoise as to 
whether or not the veteran has one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The evidence also reveals that the veteran misses 
time from work due to these episodes.  Under the 
circumstances, the veteran prevails with regard to his claim 
for an increased evaluation for the sinusitis, and a 
10 percent rating is granted for the sinusitis, effective 
from March 1997, with application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)  The evidence, however, does not show 
that he has had 3 or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting at any time from 
March 1997 to support a rating in excess of 10 percent or a 
"staged rating" for the sinusitis at any time since then.  
Fenderson, 12 Vet. App. 119.

The evidence supports granting an increased evaluation of 
10 percent for the sinusitis, effective from March 1997.  
Hence, the claim for a higher rating for this condition is 
granted to this extent.


III.  Increased Rating for Pseudofolliculitis Barbae

A.  Factual Background

The veteran underwent a VA general medical examination in 
July 1997.  There were no complaints concerning 
pseudofolliculitis barbae.  Abnormalities of the skin were 
not found.  

A statement signed by several acquaintances of the veteran 
was received in 1998.  This statement notes that the 
signatories had seen the veteran with a rash on his face.

The veteran testified at a videoconference in January 2001.  
His testimony was to the effect that he had occasional 
lesions of the face and neck due to pseudofolliculitis 
barbae that warranted a compensable evaluation for this 
condition.

The veteran underwent examination of his skin in May 2002 
pursuant to the January 2001 Board remand to determine the 
severity of his pseudofolliculitis barbae.  The examiner 
reviewed the evidence in the veteran's claims folder and 
noted that the veteran had this condition in service and 
that it had not recently occurred.  On examination, there 
was no evidence of this condition.  The diagnosis was 
history of folliculitis barbae without any current 
manifestations.

B.  Legal Analysis

Pseudofolliculitis barbae will be rated analogous to eczema 
or disfigurement.  Eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area will be assigned a zero percent rating.  A 10 percent 
rating is warranted for eczema with exfoliation, exudation 
or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806, effective prior to August 30, 
2002.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be 
increased to 30 percent if there is marked discoloration, 
color contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800, effective 
prior to August 30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date.  VAOPGCPEC 3-2000.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or 
asymmetry of 3 or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with 6 or more 
characteristics of disfigurement will be rated 80 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement will be rated 50 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement will be 
rated 30 percent.  Such disfigurement with one 
characteristic of disfigurement a 10 percent rating will be 
assigned.  
Note (1):The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118, Code 7800, effective as of August 30, 2002.

Pseudofolliculitis barbae will rated analogous to acne, 
effective from August 30, 2002.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent of the 
face and neck, or; deep acne other than on the face and neck 
will be assigned a 30 percent rating.  Deep acne (deep 
inflamed nodules and opus-filled cyst) affecting less than 
40 percent of the face and neck, or; deep acne other than on 
the face and neck will be assigned a 10 percent rating.  
Superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent will be assigned a zero percent rating.  
In the alternative, acne may be rated as disfigurement of 
the head, face or neck under diagnostic code 7800 or scars 
under diagnostic codes 7801 through 7805 depending upon the 
predominant disability.  38 C.F.R. § 4.118, Code 7829, 
effective as of August 30, 2002.


A review of the records shows that the RO did not consider 
the revised regulations, effective as of August 30, 2002, in 
the evaluation of the veteran's pseudofolliculitis barbae.  
The Board will review this claim without remanding this case 
to the RO for initial consideration of the revised 
regulations because the evidence does not show that the 
veteran has symptoms of the claimed condition.  Hence, there 
is no prejudice to the veteran in the Board's consideration 
of his claim for an increased evaluation for this condition 
at this time.  Bernard, 7 Vet. App. 434.

The evidence does not indicate that the veteran has any 
scarring related to his pseudofolliculitis barbae.  The 
reports of the veteran's VA examinations in 1997 and 2002 
are negative for symptoms of pseudofolliculitis barbae.  
Statements and testimony from the veteran, as well as a 
statement signed by acquaintances of the veteran, are to the 
effect that he has occasional lesions of the face and neck, 
but this evidence is of slight probative value in the 
absence of any objective medical records demonstrating 
symptoms of pseudofolliculitis barbae since his separation 
from service.

The Board finds that the evidence as a whole indicates that 
the veteran's pseudofolliculitis barbae has essentially been 
asymptomatic since March 1997.  Hence, the evidence does not 
support the assignment of a compensable rating or "staged 
rating" for this condition at any time from March 1997.  
Fenderson, 12 Vet. App. 119.  The preponderance of the 
evidence is against the claim for a rating in excess of 
zero percent for pseudofolliculitis barbae at any time from 
March 1997, and the claim is denied.

The benefit of the doubt doctrine is not for application 
with regard to the claims for increased ratings for the 
generalized anxiety disorder and pseudofolliculitis barbae 
because the preponderance of the evidence is against those 
claims..  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

A rating in excess of 10 percent for generalized anxiety 
disorder at any time from March 1997 is denied.

An increased compensable rating of 10 percent for sinusitis, 
effective from March 1997, is granted subject to the 
regulations applicable to the payment of monetary benefits.

A compensable evaluation for pseudofolliculitis barbae at 
any time from March 1997 is denied.




____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



